DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,711,487. Although the claims at issue are not identical, they are not patentably distinct from each other because regarding claim 1, U.S. Patent No. 9,711,487 discloses in claim 1, a memory device comprising: a first die which comprises a first temperature sensor configured to sense a temperature state, outputs the sensed temperature state as first temperature information of n bits, and based on the first temperature information of n bits, provides temperature characteristic information of m bits, the m bits being less than the n bits; and at least one second die which comprises a first memory cell array, does not comprise a temperature sensor in a location corresponding to the first temperature sensor, receives the temperature characteristic information of the first die, and controls an internal operation of the second die based on the temperature characteristic information.
Regarding claim 2, U.S. Patent No. 9,711,487 discloses in claim 2, a memory device, wherein the first die comprises a temperature calculator configured to generate the temperature characteristic information of m bits based on the first temperature information of n bits.
Regarding claims 3-9, U.S. Patent No. 9,711,487 discloses in claims 3-11, a memory device wherein the temperature calculator comprises: a selection unit configured to select a highest temperature and a lowest temperature from among temperatures included in the first temperature information; and a calculator configured to calculate a difference between the highest temperature and the lowest temperature and output the difference as the temperature characteristic information; wherein the calculator determines the temperature characteristic information by correlating the calculated temperature difference with a temperature environment variable determined according to a package structure of the memory device; wherein the temperature calculator comprises: a selection unit configured to select a highest temperature and a lowest temperature from among temperatures included in the first temperature information; and a calculator configured to calculate differences between the selected temperatures and a reference temperature and output the differences as the temperature characteristic information; wherein the second die comprises an operation controller configured to control at least one selected from a refresh operation of memory cell rows of the first memory cell array, a DC voltage level of the second die, and an AC timing of the second die, based on the temperature characteristic information; wherein the second die comprises at least one second temperature sensor configured to sense a temperature state of the second die, and the operation controller controls the internal operation by correlating the temperature characteristic information with second temperature information sensed by the second temperature sensor; wherein the second die comprises: second temperature sensors configured to sense a temperature state of the second die and output the sensed temperature state as second temperature information; and a temperature deviation calculator configured to generate second temperature deviation information based on the second temperature information, and the operation controller controls the internal operation by correlating the temperature characteristic information with the second temperature deviation information; wherein the first die and the second die are vertically stacked, and the second die receives the temperature characteristic information from the first die via through silicon vias (TSVs).
Regarding claim 16, U.S. Patent No. 11,289,457 discloses in claim 10,
a memory device comprising: a first die including a first temperature sensor disposed on a left portion of the first die and configured to generate first temperature information; a second die including a second temperature sensor a portion between a left portion of the second die and a right portion of the second die and configured to generate second temperature information; and a third die including a third temperature sensor disposed on a right portion of the third die and configured to generate third temperature information, wherein the first temperature sensor, the second temperature sensor and the third temperature sensor are not vertically aligned, the first temperature information is provided to the second die and the third die, the second temperature information is provided to the first die and the third die, and the third temperature information is provided to the first die and the second die.
Regarding claims 17,18, U.S. Patent No. 11,289,457 discloses in claims 10,17, a memory device, wherein the second die includes a first operation controller configured to control a refresh operation of the second die or a DC level of the second die, and the third die includes a second operation controller configured to control a refresh operation of the third die or a DC level of the third die; further comprising a through silicon via (TSV) electrically connecting the first die, the second die and the third die.
Allowable Subject Matter
Claims 10-15 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/           Primary Examiner, Art Unit 2813